Hoar, J.
The plaintiff was in possession of the property when it was taken from him by the authority of the defendant; and he held it under a claim of title. He can maintain his action, therefore, unless the defendant can show a better title. The only title set up by the defendant is as a creditor of William Brown, under an attachment of the tobacco as Brown’s property. But it is very clear that the property was not Brown’s at the time of the attachment, because all his right in it had passed by the assignment in insolvency to his assignee. If the plaintiff’s possession was not lawful, the assignee in insolvency was the only party entitled to call him to account. These considerations are decisive of the case; but if the plaintiff were required to prove a complete title in himself, it is not easy to *522see any defect in that which he has shown. He has the title of the mortgagee and of the assignee of the mortgagor. The statute provisions regulating the sale of mortgaged property by the mortgagor have obviously no application to the case of a contract between the mortgagee and mortgagor, or between the assignee of one and the assignee of the other.

Exceptions sustained.